— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Matthews, J.), rendered July 2, 1984, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Viewing the evidence in the light most favorable to the People, as we must, we find that, based on the testimony presented by an undercover officer and the defendant, the evidence is sufficient to support the verdict, since a " 'rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt’ ” (People v Contes, 60 NY2d 620, 621, quoting from Jackson v Virginia, 443 US 307, 319). With regard to the agency defense, the jury could reasonably infer that the defendant exhibited " 'salesmanlike behavior’ ” (cf. People v Bethea, 73 AD2d 920, 921, quoting from People v Gonzalez, 66 AD2d 828). Moreover, the trial court did not err in allowing cross-examination as to the defendant’s two convictions in 1975 involving drug-related offenses in 1972. Such evidence was admissible to rebut an asserted agency defense since the defendant placed his intent to commit such crimes in issue (see, People v Calvano, 30 NY2d 199, 203, 205; People v Smith, 103 AD2d 859; People v Heffron, 59 AD2d 263, 268; People v O’Keefe, 87 Misc 2d 739, 741).
We have reviewed the defendant’s remaining contentions and find them to be either unpreserved for review or without merit. Thompson, J. P., Rubin, Eiber and Spatt, JJ., concur.